IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION Sony

FRANK D. MONSEGUE,

mete

i} i
i.

Petitioner, , ‘ST OF RR i——

CASE NOS. CV416-021
CR414-019

Vv.
UNITED STATES OF AMERICA,

Respondent.

Se wae ws os oes es eas ess esl eS

 

ORDER

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 50), to which objections have been
filed (Doc. 53). After a careful de novo review of the
record, the Court concludes that Petitioner’s objections
are without merit. Accordingly, the report and
recommendation is ADOPTED as the Court’s opinion in this
case. As a result, Petitioner’s Motion to Amend/Re-open 28
U.S.C. § 2255 Motion (Doc. 49) is DENIED. In addition,
Petitioner is not entitled to a Certificate of
Appealability, rendering moot any request for in forma
pauperis status on appeal.

Petitioner Frank D. Monsegue has filed a Motion to
Amend/Re-open 28 U.S.C. § 2255 Motion. (Doc. 49.)1 The

Magistrate Judge has issued a report and recommendation

 

1 The Court is citing to the civil docket in CV416-021
unless otherwise noted.
identifying the motion as a successive 28 U.S.C. § 2255
petition. (Doc. 50 at 1.) Accordingly, the Magistrate Judge
recommends that the motion be denied and Petitioner's
successive § 2255 motion should be dismissed as this Court
lacks the jurisdiction to entertain a successive § 2255
petition. (Id. at 3.) This Court agrees with the Magistrate
Judge’s report and recommendation. This Court may only
entertain a second or successive habeas corpus petition
after a petitioner receives certification from the Eleventh
Circuit Court of Appeals allowing the petition. 28 U.S.C.
§ 2244 (b) (3) (A). Under Eleventh Circuit Rule 22-3(a),
Petitioner must file an “Application for Leave to File a
Second or Successive Habeas Corpus Petition” with the
Eleventh Circuit, using the form provided by the Eleventh
Circuit Clerk of Court, before filing a second or
successive petition in this Court.

Ad
SO ORDERED this 2J=day of July 2019.

ee ee

WILLIAM T. MOORE, JR.&
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
